April 30, 2013 State Street Bank and Trust Company 2 Avenue de Lafayette Boston, MA 02111 Attention: Tricia L. Cormier, Vice President, LCC3S Re: Calvert VP Volatility Managed Moderate Portfolio Calvert VP Volatility Managed Moderate Growth Portfolio Calvert VP Volatility Managed Growth Portfolio Ladies and Gentlemen: This is to advise you that Calvert Variable Products, Inc. (the “Fund”) expects to establish the above mentioned Portfolios effective as of April 30, 2013. In accordance with the Additional Portfolios provision of Section 23 of the Master Custodian Agreement dated December 1, 2000 by and among each registered management investment company party thereto and State Street Bank and Trust Company, the Fund hereby requests that you act as Custodian for each new series under the terms of the aforementioned contract. Please indicate your acceptance of the foregoing by executing two copies of this letter agreement, returning one to the Fund and retaining one for your records. Sincerely, CALVERT VARIABLE PRODUCTS, INC. on behalf of: Calvert VP Volatility Managed Moderate Portfolio Calvert VP Volatility Managed Moderate Growth Portfolio Calvert VP Volatility Managed Growth Portfolio By: /s/ William M. Tartikoff Name: William M. Tartikoff Title: Senior Vice President, Duly Authorized Agreed and Accepted: STATE STREET BANK AND TRUST COMPANY By: /s/ M Rogers Name: Michael F. Rogers Title: Executive Vice President
